       Case: 3:19-cv-00940-wmc Document #: 30 Filed: 03/30/20 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WISCONSIN

BRENDA SZALANSKI, on behalf of
herself, individually, and on behalf of
all others similarly situated,

      Plaintiff,

v.                                            Case No. 19-cv-940-wmc

MIKE ARNOLD, LEA GEREND,
PHIL TROIA, MIKE WHALEY, and
GREATBANC TRUST COMPANY,

      Defendants, and

PDQ   FOOD   STORES, INC.
EMPLOYEE STOCK OWNERSHIP
PLAN,

      Nominal Defendant.


                   JOINT RULE 26(f) REPORT AND DISCOVERY PLAN


       Pursuant to Federal Rule of Civil Procedure 26(f) and this Court’s Standing

Order Governing Preliminary Pretrial Conferences, Plaintiff Brenda Szalanski and

Defendants Mike Arnold, Lea Gerend, Phil Troia, Mike Whaley, and GreatBanc Trust

Company hereby submit this Proposed Joint Discovery Plan. The parties met and

conferred on March 24, 2020, by telephone. The parties have agreed on matters

addressed below, except where specific disagreements are noted.




                                          1
         Case: 3:19-cv-00940-wmc Document #: 30 Filed: 03/30/20 Page 2 of 7



                            JOINT STATEMENT OF THE CASE

         I.     Nature of the Case

         This is a putative ERISA class action alleging that Defendants engaged in

fiduciary breaches and prohibited transactions arising in connection with the October

2017 sale of the assets of PDQ Food Stores, Inc. Plaintiff seeks declaratory, injunctive,

remedial and other equitable relief afforded by ERISA. As an initial matter, Defendants

have filed motions to dismiss the complaint, or certain counts, for failure to state a

claim.

         II.    Related Cases

         There are no related cases.

         III.   Statement of Material Factual and Legal Issues To Be Resolved at Trial

         The parties agree that the following issues, among others, exist: (1) Whether this

case is suitable for class treatment under Rule 23; (2) whether each Defendant owed

fiduciary duties to the PDQ ESOP with respect to the October 2017 Transaction; (3)

whether each Individual Defendant was a party-in-interest with respect to the October

2017 Transaction; (4) whether the Defendants who are alleged to be fiduciaries breached

their fiduciary duties under ERISA § 404(a), 29 U.S.C. § 1104(a); (5) whether the

Defendants engaged in prohibited transactions in in violation of ERISA § 406(a) and

406(b), 29 U.S.C. § 1104(a) and 1104(b); (6) whether Defendants Arnold, Troia, Whaley

and GreatBanc have co-fiduciary liability; and (7) what, if any, relief Plaintiff is entitled

to, either individually or on a class basis.




                                               2
       Case: 3:19-cv-00940-wmc Document #: 30 Filed: 03/30/20 Page 3 of 7



       IV.      Amended Pleadings and Additional Parties

       At this time, the parties do not anticipate amending their pleadings; however,

Plaintiff may want to amend her pleadings once some discovery is obtained.

       V.       Estimated Trial Length

       Plaintiff estimates that the trial will last 5 days.

       Defendants estimate that the trial will last 10 days.

       VI.      Other Matters

       Plaintiff makes the following proposal to aid the just, speedy, and inexpensive

disposition of this case:

            The Parties would be entitled to issue written discovery (i.e. interrogatories,

             requests for production, document subpoenas) while the motions to dismiss

             are pending, but the responses would not be due until 30 days from the

             earlier of (1) June 18, 2020 or (2) the date on which the Court denies the

             motions to dismiss.

       Defendants make the following proposal to aid the just, speedy, and inexpensive

disposition of this case:

            All parties adhere to and comply with the automatic discovery stay upon the

             filing of motions to dismiss set forth in the Court’s Standing Order Governing

             Preliminary Pretrial Conferences. None of the claims, affirmative defenses or

             other aspects of this case support a deviation from the Court’s Standing

             Order.




                                               3
        Case: 3:19-cv-00940-wmc Document #: 30 Filed: 03/30/20 Page 4 of 7



                                   DISCOVERY PLAN

        I.    Rule 26(a)(1) Disclosures

        Plaintiff propose that the Parties be required to exchange Rule 26(a)(1)

disclosures on April 2, 2020 and to produce any documents identified in their respective

Rule 26(a)(1) disclosures (including any applicable insurance policies) on May 1, 2020.

        Defendants propose that the parties comply with the Court’s Standing Order

Governing Preliminary Pretrial Conferences, which stays discovery until 12 weeks after

reply briefs on motions to dismiss are filed or until the Court rules on the pending

motions to dismiss.      Accordingly, Defendants propose to exchange Rule 26(a)(1)

disclosures on the earlier of (i) two weeks after Judge Conley rules on Defendants’

motions to dismiss; or (ii) on June 18, 2020.

        II.   Scope of Discovery and Schedule

        Discovery will be needed on the factual bases for Plaintiff’s claims and

Defendants’ affirmative defenses. The parties do not believe that discovery should be

conducted in phases or limited to or focused on particular issues, except that the

deposition of Plaintiff will be completed before the date that the Plaintiff’s class

certification motion is due.

        The parties propose the following case schedule:

Event                                       Date
                                            Plaintiff’s Proposal: Exchange of Rule 26(a)
                                            disclosures on April 2, 2020 and Production
                                            of documents on May 1, 2020
Exchange initial disclosures
                                            Defendants’ Proposal: Exchange of Rule
                                            26(a) disclosures on the earlier of (i) two



                                                4
       Case: 3:19-cv-00940-wmc Document #: 30 Filed: 03/30/20 Page 5 of 7



                                               weeks after Judge Conley rules on
                                               Defendants’ motions to dismiss; or (ii) June
                                               18, 2020

                                               Opening Motion: November 3, 2020
Deadline for class certification
                                               Defendants’ Opposition: December 2, 2020
                                               Plaintiff’s Reply: December 23, 2020

Deadline to Amend Pleadings                    October 15, 2020

Disclosure of affirmative experts and          March 2, 2021
reports
Disclosure of rebuttal experts and             April 6, 2021
reports
Deadline for dispositive motions               May 14, 2021
Close of discovery                             August 31, 2021
Deadline for Rule 26(a)(3) disclosures
                                               Four weeks before pretrial
and motions in limine
Deadline for Rule 26(a)(3) objections
                                               Two before pretrial
and responses to motions in limine
Final Pretrial Conference                      Two Weeks Before Trial
Trial                                          October 2021

       III.      Electronically Stored Information

       The parties anticipate the disclosure and discovery of electronically stored

information (ESI). The parties agree to meet and confer regarding an agreed upon ESI

protocol.

       IV.       Privilege Issues

              The parties agree to provide privilege logs consistent with the requirements

of Federal Rule of Civil Procedure 26.

              Plaintiff’s Position

              Plaintiff also proposes the following:

             Privilege logs will be due within 30 days after written responses to discovery

              are served.


                                                5
       Case: 3:19-cv-00940-wmc Document #: 30 Filed: 03/30/20 Page 6 of 7



           Communications between a party and its trial counsel do not need to be

            included on any privilege log provided under Rule 26(b)(5).

       Defendants’ Position

       Defendants’ position is that Plaintiff’s proposed language regarding privilege

logs is superfluous. The Federal Rules of Civil Procedure and Local Rules should

govern this and all aspects of discovery. None of the claims, affirmative defenses or

other aspects of this case support supplemental requirements to the Federal Rules of

Civil Procedure and the Local Rules regarding discovery generally, and privilege logs

in particular. Defendants are confident that the parties will be able to work through any

timing or scope issues in regard to privilege logs as the need requires.

       V.      Limitations on Discovery

       The parties propose the following additional modification on discovery beyond

those provided by the Federal Rules of Civil Procedure:

           The presumptive limitation of 10 depositions applies to fact witness only (i.e.

            not to expert witness depositions).

       The parties also propose the presumptive limits on depositions and

interrogatories should be applied per side, rather than per party, but suggest different

approaches:

           Plaintiff’s proposal: The presumptive limitation on depositions and

            interrogatories be applied per side rather than per party – e.g. Plaintiff can take

            up to 10 depositions/issue 25 interrogatories and Defendants can collectively

            take up to 10 depositions and collectively issue 25 interrogatories


                                               6
       Case: 3:19-cv-00940-wmc Document #: 30 Filed: 03/30/20 Page 7 of 7



          Defendants’ proposal: The presumptive limitation on depositions and

           interrogatories be applied per parties with the same counsel – e.g. Plaintiff can

           take up to 10 depositions/issue 25 interrogatories and the Individual

           Defendants can take up to 10 depositions/issue 25 interrogatories and

           GreatBanc can take another 10 depositions/issue another 25 interrogatories.

Respectfully submitted this 30th day of March, 2020.

Attorneys for Plaintiffs         Attorneys for Defendants      Attorneys for Defendant
                                 Mike Arnold, Lea Gerend,      GreatBanc Trust Company
                                 Phil Troia, and Mike
                                 Whaley
/s/ Andrew W. Erlandson                                        /s/ Michael L. Scheier
R. Joseph Barton                 /s/ Kristen J. Kenley         Michael L. Scheier
Colin Downes                     Mark A. Nebrig                Brian P. Muething
BLOCK & LEVITON LLP              Kristen J. Kenley             Jacob D. Rhode
1735 20th Street, N.W.           MOORE & VAN ALLEN             KEATING MUETHING &
Washington, DC 20009             PLLC                          KLEKAMP PLL
(202) 734-7046                   100 North Tryon Street,       One East 4th Street, Suite
jbarton@blockesq.com             Suite 4700                    1400
colin@blockesq.com               Charlotte, NC 28205           Cincinnati, OH 45202
                                 (704) 331-3602                (513) 579-6400
Andrew W. Erlandson              marknebrig@mvalaw.com         mscheier@kmklaw.com
Catherine White                  kristenkenley@mvalaw.co       bmuething@kmklaw.com
HURLEY BURISH, S.C.              m                             jrhode@kmklaw.com
33 East Main Street, Suite 400
Madison, WI 53703                Barret V. Van Sicklen         Todd G. Smith
(608) 257-0945                   DeWITT LLP                    GODFREY & KAHN, S.C.
aerlandson@hurleyburish.com      2 East Miffin Street, Suite   One East Main Street, Suite
cwhite@hurleyburish.com          600                           500
                                 Madison, WI 53703             Madison, WI 53701-0609
                                 (608) 252-9386                (608) 257-3911
                                 bvv@dewittllp.com             tsmith@gklaw.com




                                             7
